Filed 9/9/15 In re P. S. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re P. S.,                                                                     B259207
                                                                                 (Los Angeles County
a Person Coming Under the Juvenile Court Law.                                     Super. Ct. No. DK04291)


LOS ANGELES COUNTY DEPARTMENT
OF CHILDREN AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A. S.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Daniel Zeke Zeidler, Judge. Affirmed.
         Amy Z. Tobin, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County
Counsel, and Peter Ferrera, Deputy County Counsel, for Plaintiff and Respondent.
       A. S. (Mother) challenges the dependency court’s jurisdictional and
dispositional orders under Welfare and Institutions Code section 300, subdivisions
(b) and (c)1 with respect to her son P. S. (born June 2008).2 Mother contends that
her due process rights were violated by three evidentiary rulings made by the
juvenile court. She further contends that the evidence was insufficient to sustain
the court’s jurisdictional findings and the court’s dispositional order removing P.
from her care. We affirm.


               FACTUAL AND PROCEDURAL BACKGROUND
Detention Report and Hearing
       In September 2008, a family law court ordered the parents to share 50/50
joint legal and physical custody of P. Between 2008 and 2013, P. was the subject
of six investigations of allegations of abuse and neglect. All of the allegations
were deemed inconclusive or unfounded. From August through October of 2013,
Mother and Father filed numerous motions and requests for restraining orders
against each other in the family law court.
       In October 2013, the Los Angeles County Department of Children and
Family Services (DCFS) received a referral alleging emotional and physical abuse
of P. by Mother. The referral alleged that P. reported that Mother was forcing him
to lie to the police and was “planning to do things to (hurt) father. [P.] reported
that his mother told him that if he did not lie, she would hurt him.”




1
       Further unspecified statutory references are to the Welfare and Institutions Code.
2
       Father, P. B., is not a party to this appeal. Mother has a daughter, Britney, whose
father’s whereabouts were unknown.

                                             2
      The DCFS caseworker spoke with Laura Mullen, an intake therapist at
Foothill Family Services, who stated that Mother had come to the agency to report
that P. was “aggressive, defiant and angry,” and had been abused by Father. When
Mullen introduced herself to P., “he blurted out quickly ‘My dad touches my butt’
in an unnatural way, which suggested the child was coached to say it.” Mother did
not return for services, and Father expressed the belief that Mother was
“manipulating [P.] to lie in therapy.”
      On October 25, 2013, a DCFS caseworker attempted to meet with P., but he
was not at school. The caseworker called Mother, who said that she did not want
DCFS social workers to interview P. “until law enforcement was done with a new
child sexual abuse case” against Father. Mother further stated that Father was
going to be arrested by the Beverly Hills Police Department and that P. “was
‘psychotic and ripping out his hair’ due to the abuse.” The caseworker found
Mother’s “demeanor and tone” to be unusual because she sounded “energetic and
cheerful” while reporting these issues.
      The caseworker also spoke with Los Angeles Police Detective Maricela
Huerta, who asked that DCFS remove P. from Mother’s custody, stating that P.
appeared to have been coached by Mother to report sexual abuse in order to have
Father arrested. Detective Huerta told the caseworker that no charges were
brought against Father in either Beverly Hills or Los Angeles. Detective Huerta
also provided the caseworker with a video made by Father in which P. is seen
pleading with Father not to return him to Mother, “crying and saying ‘I hate her,’”
and telling Father that Mother was “planning to accuse [Father] of abuse and take
custody from him.”
      Father told the caseworker that P. had a medical condition called “periodic
fever syndrome,” which caused one-to-two-day fevers every three to four weeks.

                                          3
Father believed that Mother exaggerated P.’s fevers in order to keep him out of
school. On October 25, 2013, the caseworker called Mother because P. was not in
school and found that Mother had P. out in public with her, rather than at home.
      In October 2013, the district attorney investigated Mother’s allegation that
Father put his finger in P.’s anus and found no evidence of physical or sexual
abuse to support the allegation. A nurse conducted an examination and found no
evidence of trauma to the area.
      On October 31, 2013, the caseworker interviewed P. with a psychologist,
who found “no sign of psychosis or hair-pulling” and no symptoms of emotional
abuse. P. denied fear of either parent but stated that he preferred to live with
Father. In another meeting with P., a public health nurse saw P. report to the
caseworker that Mother told him to “tell people that my dad is touching my butt.”
The nurse described P. as “energetic, healthy, and cheerful . . . , with no missing
hair or emotional distress.”
      P.’s former preschool reported that P. attended school regularly when he was
with Father and missed preschool more when he was with Mother. The family law
court ordered that Father be the sole holder of educational rights for P. due to
Mother’s failure to send him to school regularly.
      The detention report included a September 2013 Pasadena Police
Department crime report, stating that Mother reported that Father assaulted her
when she went to pick up Britney at school. Mother told the police that Father had
sexually molested Britney and P. in the past. The police officer did not see any
visible injuries to Mother. Father denied assaulting Mother, stating that he was at
the school speaking with the principal when Mother came in and “began calling
him a child molester and a dirty Jew.” Father called 911 to prevent Mother from



                                          4
making false accusations against him, and the dispatcher “could hear [Mother]
yelling at him and calling him names.”
      Paternal aunt reported that she had seen Mother verbally berate her children,
and that Mother had made “outrageous claims of abuse” against Father for years,
none of which had been substantiated. Another paternal aunt stated that Mother
was “teaching [P.] to lie.” By contrast, maternal aunt stated that Mother was a
good parent and that Father was “verbally aggressive and rude” to Mother.
Maternal cousin also stated that Mother was a good parent and that Father was “not
‘innocent.’”
      A psychologist evaluated P. in October 2013 and found that “he did not
show any signs of psychotic behavior (as described by mother), or any other
mental health problems or symptoms common for children who [have] been
abused or are in distress.” However, the psychologist expressed concern that P.
was at risk of emotional harm because of his parents’ contentious relationship and
Mother’s “public outbursts” and “negative talk” about P. and Father.
      On October 21, 2013, Mother reported to the caseworker and to Foothill
Family Services that P. told lies. P. said that “his teacher died and a fire burned
down the school in order not to attend school.”
      On November 20, 2013, P.’s elementary school principal reported that a
parent and a 10-year-old student overheard Mother and maternal grandmother
leaving school with P., “making derogatory and violent statements against Jewish
people. One such statement was that ‘Jews should be killed’ and that [Mother]
hates them ([P.] knows he is half-Jewish).” When asked about the statements,
Mother gave the principal conflicting explanations: “it’s nobody’s business
because she has free speech rights”; she spoke in Armenian so the other people
could not have understood her; and she was talking to P. about the Holocaust due

                                          5
to her recent visit to the Museum of Tolerance. Father reported that Mother had “a
history of making derogatory statements about Jewish people, and that [P.] is
conflicted over his father’s Jewish heritage.”
      In December 2013, Mullen, the therapist at Foothill Family Services,
reported that Mother called her and yelled at her for thinking P. had been coached
to lie. Mullen believed Mother’s behavior was inappropriate, stating that Mother
“showed no relief” that they did not believe P. had been abused.
      At a December 2013 home visit, Mother told the caseworker in P.’s presence
that P. had “a ‘deformed penis’ and it needed to be fixed.” The caseworker
testified that when P. heard that, he “looked down” and “looked away.” The
caseworker described Mother’s statement and tone as inappropriate, “but
consistent with reports of her behavior around him as either harsh or insensitive.”
A doctor stated that P. did not have “a ‘deformed penis,’ but a minor correction is
needed to a poorly-done circumcision.” Father denied that P. had a “deformed
penis,” but he agreed that P.’s circumcision needed to be corrected.
      Mother changed P.’s doctor without telling Father, telling DCFS that Father
threatened the medical staff, a report that was denied by the medical office. In
January 2014, a doctor reported that P. had symptoms of “periodic fever
syndrome,” but it was minor. According to the doctor, Mother was overheard
telling people in the emergency room that P. could die from the condition, but this
was untrue.
      A January 2014 progress report from P.’s kindergarten teacher stated that P.
was not meeting grade level expectations because of his poor school attendance.
In February 2014, P.’s teacher again reported that P. was falling behind, stating
that P. completed his homework when he was with Father but was inconsistent
when he was with Mother. When the teacher spoke to Mother, Mother blamed P.’s

                                          6
poor school performance on Father’s decision to change P.’s school and Father’s
failure to pay her for tutoring, not on her failure to send P. to school consistently.
      The teacher told the caseworker that P.’s behavior previously had been
normal, but in February 2014 she told the caseworker that P. threatened a child at
school, saying he would smash the child’s head and kill him. P. admitted the
threats but did not know why he had made them. In March 2014, P. kicked another
child in the groin.
      In February 2014, Mother became “verbally aggressive and unruly” with
P.’s teacher, threatening to sue the school staff if they failed to give her the names
of another child’s parents.
      At the March 2014 detention hearing, the court found P. to be a person
described by section 300, subdivisions (b) and (c) and ordered him detained from
Mother and released to Father. The court ordered Mother to have visits monitored
by DCFS at the DCFS office.


Section 300 Petition
      DCFS filed a petition alleging jurisdiction under section 300, subdivisions
(b) and (c). Count b-1 alleged that Mother placed P. “in a detrimental and
endangering situation” by subjecting him to unnecessary medical examinations and
taking him out of school unnecessarily. Count c-1 alleged that Mother emotionally
abused P. and placed him at risk of serious emotional damage by making repeated
accusations that Father was abusing and neglecting P. Mother thus subjected P. “to
numerous interviews with social workers and law enforcement officers, telling the
child to give false and misleading information regarding abuse to the child by the
father” and to unnecessary medical examinations. The petition further alleged that
Mother spoke negatively about Father in P.’s presence; called P. degrading names;

                                           7
and made derogatory statements to P. regarding his paternal religion, anatomy, and
mental state. P. had exhibited aggressive behavior due to Mother’s alleged
emotional abuse.


Jurisdiction Report and Hearing
       The jurisdiction report contained essentially the same information as the
detention report, with the addition of the following: summaries of interviews of
Mother, Father, and P.; summaries of statements by paternal relatives; statements
by Mother; documents submitted by Mother regarding tutoring for P.; and a
statement by Dr. Agarwal, P.’s rheumatologist.
       The jurisdiction hearing was held on August 13 and 14, 2014. DCFS
presented testimony by Father, two social workers involved in the case, and the
dependency investigator’s supervisor. Mother testified, and she presented
testimony by P.; Dr. Susan Perez, P.’s pediatrician; Terry Greenstein, a former
social worker who reviewed the case documents and watched Mother’s visit with
P.; George Manneh, Mother’s fiancé; the babysitter for a baby born to Mother and
Manneh; maternal aunt, two maternal cousins, and maternal grandmother; Dr.
Agarwal; and Dr. Johnny Wen, a psychologist who evaluated and met with Mother
and reviewed the court documents.
       After hearing testimony, the dependency court stated that it was difficult to
assess the credibility of Mother and her witnesses “because they’re all over the
place.” The court noted that Mother’s testimony regarding whether Father
sexually abused P. was inconsistent, and that maternal relatives were the only ones
who noticed redness in P.’s anal area.3 The court also noted that anal examinations


3
       Maternal aunt testified that P. told her several times that Father put his finger up
P.’s butt and that she had seen blood on P.’s butt. Mother’s cousin testified that when she
                                              8
of P. yielded normal results. The court further stated that P. missed school only
during Mother’s custodial time, not Father’s.
      The court found the allegations of the petition to be true by a preponderance
of the evidence and found P. to be a person described by section 300, subdivisions
(b) and (c). The court also found by clear and convincing evidence that remaining
in Mother’s home would pose substantial danger to P., and that there were no
reasonable means other than removal to protect him. The court therefore removed
P. from Mother’s custody and placed him in Father’s home. The court ordered
monitored visits for Mother and ordered her to attend parenting classes, individual
counseling, and to undergo a psychological assessment. Mother timely appealed.


                                     DISCUSSION
I.    Evidentiary Rulings
      Mother challenges three evidentiary rulings made by the juvenile court. She
contends that the following rulings violated her due process rights to cross-
examine witnesses and to present relevant evidence: (1) the admission of the
jurisdiction/disposition report despite the unavailability of the preparer of the
report; (2) the limitation of Mother’s cross-examination of the preparer of the
detention report; (3) the denial of Mother’s request to make P. available for
forensic interviews with two experts.




helped P. use the restroom at a party she noticed that his bottom was red around his anus.
She also testified that P. often complained about pain in his butt. Maternal grandmother
testified that about seven months before the jurisdictional hearing, she and Mother took
P. to the hospital with a 104 degree fever, but Father was not concerned when they called
him. Maternal grandmother had seen P.’s butt “bloody red” two to three times.

                                            9
      A.     Admission of Jurisdiction/Disposition Report
      On May 23, 2014, a hearing was held to address procedural issues regarding
the jurisdiction hearing scheduled for June 5, 2014. Counsel for Mother asked the
court to order or place on call several witnesses for the hearing, including the
dependency investigator and the worker who prepared the detention report. The
court ordered all the requested witnesses to be on call. The June 5
jurisdiction/disposition hearing was continued to August 13, 2014.
      The day before the hearing, counsel for DCFS informed the court that the
dependency investigator was on vacation, but her supervisor was available. The
court asked Mother’s counsel how she wanted to handle the situation, and she
replied, “I think those questions can be answered first thing in the morning.”4 The
court ordered the supervisor to be present at the hearing.
      At the start of the hearing the following day, Mother’s counsel asked the
court not to admit the jurisdiction/disposition report “subsequent or based upon
[his] cross-examination” of the investigator who prepared the report. The court
asked if counsel had filed a section 355 objection, and counsel replied that he had
not because his objection was not based upon section 355. Instead, it was based on
“the bias of the worker and the incompleteness of her investigation.”
      Later in the hearing, Mother’s counsel objected to the admission of the
jurisdiction/disposition report, this time on the ground that the investigator who
prepared the report was not present as ordered and thus was not subject to cross-
examination. The court overruled the objection, stating that Mother did not “file
[section] 355 objections indicating that [she was] objecting to the report coming in
unless the worker was available.” The court further stated that the adjudication


4
      A different attorney was standing in for Mother’s counsel.

                                          10
already had started and “no one indicated they were not ready to proceed” when
the court asked at the beginning of the hearing. The court further stated that if the
parties had complied with the court’s order to create a timeline together, DCFS
would have learned that Mother definitely needed the investigator to testify, and
Mother would have learned the investigator was going to be on vacation. Toward
the end of the hearing, the court reiterated that, after seeing that Mother requested
16 hours for direct examination despite the court’s provision of nine hours for the
entire trial, the court directed the parties to confer about the trial. The court stated
that, if the parties had done so, Mother’s counsel would have learned earlier about
the investigator’s unavailability for trial.
         Mother relies upon section 355, subdivision (b)(2), which states: “The
preparer of the social study shall be made available for cross-examination upon a
timely request by a party.” She contends that after she made a timely request for
the preparer of the report to be available for cross-examination, the burden was on
DCFS to ensure the preparer was available. She argues that DCFS is attempting to
“shift the burden” to her when DCFS had the obligation to make the witness
available. DCFS contends that Mother did not preserve this claim for review. We
agree.
         Section 355 addresses the admission of hearsay evidence in a report
prepared by an agency. The statute provides: “A social study prepared by the
petitioning agency, and hearsay evidence contained in it, is admissible and
constitutes competent evidence upon which a finding of jurisdiction pursuant to
Section 300 may be based, to the extent allowed by subdivisions (c) and (d).”
(§ 355, subd. (b).) Mother is correct that section 355, subdivision (b)(2) requires
the preparer of the social study to be made available for cross-examination upon a
timely request by a party. However, the statute further provides that an objection

                                               11
to hearsay evidence contained in such a report is timely “if it identifies with
reasonable specificity the disputed hearsay evidence and it gives the petitioner a
reasonable period of time to meet the objection prior to a contested hearing.”
(§ 355, subd. (c)(2).)
      Although Mother requested the preparer of the study to be made available
for cross-examination, she did not identify any specific objections to the report.
Nor did she give DCFS a reasonable amount of time to meet the objections prior to
the hearing. Asking the court at the outset of the hearing to “wait on admitting the
documents into evidence subsequent or based upon” cross-examination of the
preparer of the study provides neither specific objections nor a reasonable period
of time for DCFS to address any objections. Similarly, counsel’s objection later in
the hearing was a general objection to the jurisdiction/disposition report with no
identification of the disputed evidence. More importantly, Mother’s counsel
specifically told the court he was not objecting on the basis of section 355. Mother
therefore has forfeited her challenge to the admission of the jurisdiction/disposition
report. (See Evid. Code, § 353, subd. (a) [judgment shall not be reversed for
erroneous admission of evidence if an objection was not “timely made and so
stated as to make clear the specific ground of the objection”]; In re Joy M. (2002)
99 Cal. App. 4th 11, 21 [failure to make timely objection to evidence and to specify
ground for objection insufficient under Evid. Code, § 353].) We therefore decline
to address the claim.


      B.     Cross-Examination of Preparer of Detention Report
      Mother’s second contention is that the court erred in curtailing her right to
cross-examine Christie Parkin, the social worker who prepared the detention
report. Mother submitted a witness list on August 6, 2014 that included 30

                                          12
witnesses, including Parkin, with a time estimate of 30 minutes for Parkin’s
testimony. At the pretrial hearing on August 12, 2014, the court explained that it
had discussed various options with Mother’s counsel about the timing of the trial,
resulting in a two-day schedule with a total of nine hours allotted for the entire
trial. The court stated that, for every 30 minutes of direct examination counsel had
requested, it would allow four minutes.
      At the beginning of the hearing on August 13, 2014, the court explained to
Mother’s counsel that he should indicate the amount of time he intended to use for
each witness, and if he intended to use more than the allotted time, he should
indicate which witness’s time would be reduced. The court allowed Mother’s
counsel four minutes to cross-examine Parkin.
      Courts have the “inherent power to control litigation before them.
[Citation.]” (Cottle v. Superior Court (1992) 3 Cal. App. 4th 1367, 1377; see also
In re Nolan W. (2009) 45 Cal. 4th 1217, 1231 [ describing “‘the inherent power of a
trial court to exercise a reasonable control over all proceedings connected with the
litigation before it, a power which . . . “should be exercised by the courts in order
to insure the orderly administration of justice.” [Citations.]’”].) Nonetheless, “[i]t
is axiomatic that due process guarantees apply to dependency proceedings.
[Citations.] Parties to such proceedings have a due process right to confront and
cross-examine witnesses, at least at the jurisdictional phase. [Citations.] The
essence of due process is fairness in the procedure employed; a meaningful
hearing, one including the right to confront and cross-examine witnesses, is an
essential aspect of that procedure. [Citation.] But due process also is a flexible
concept, whose application depends on the circumstances and the balancing of
various factors. [Citations.]” (Ingrid E. v. Superior Court (1999) 75 Cal. App. 4th
751, 756-757.)

                                          13
      Mother contends that the court’s four-minute limit prevented her from
conducting meaningful cross-examination because of the length of the detention
report. We find no error or abuse of discretion.
      Mother requested over 16 hours for direct examination of her witnesses, plus
45 minutes for closing argument, despite the court’s allotment of only nine hours
total for the entire trial. The court made it very clear prior to the hearing what the
time limitations were. The day before the hearing, the court explained in detail all
the steps that were taken to accommodate Mother’s list of 28 witnesses, including
meeting with counsel the week before to come up with a schedule and offering
counsel several suggestions on how to manage the allotted time. At the beginning
of the hearing, the court reiterated the time limitations. Mother chose to use her
time to present numerous witnesses. Furthermore, Mother gives no indication of
how she was prejudiced by the time limit. The dependency court’s time limit on
Mother’s cross-examination was within its inherent power to control the litigation.
(See In re E.S. (2011) 196 Cal. App. 4th 1329, 1340 [“A party in dependency
proceedings who has a due process right to a meaningful hearing with a right to
present evidence does not necessarily enjoy full rights to confrontation and cross-
examination. [Citation.] Due process is not synonymous with full-fledged cross-
examination rights. [Citation.]”.)


      C.     Denial of Request to Make P. Available for Forensic Interviews
      On August 1, 2014, Mother filed a request to make P. available for forensic
interviews with Dr. Wen and Terry Greenstein prior to the August 13-14, 2014
trial. Dr. Wen was a neuropsychologist who performed a psychological evaluation
of Mother, provided therapy for her, and observed her interactions with her other
two children. Greenstein, a former social worker for Riverside County, testified

                                          14
that the jurisdiction report “was a copy and paste from the detention report” and
indicated bias by the preparer of the report. The court set the request for hearing
on the first day of trial.
       At the August 13, 2014 hearing, counsel for DCFS argued that there was no
explanation of the necessity for the interviews or how the interviews would help
the court determine whether the allegations of the petition were true. Counsel for
P. and counsel for Father objected on the basis of timeliness, stating that the case
had been open since March and that the request was not made until August. The
court denied the request.
       Mother contends that, although the request was made only two weeks before
trial, she was not requesting a continuance of the trial because the interview with
Greenstein could have been conducted at one of Mother’s scheduled visits and the
interview with Dr. Wen would have taken only an hour-and-a-half. She further
contends that the interviews could have helped the court determine whether P. was
at risk of suffering serious emotional damage within the meaning of section 300,
subdivision (c).
       The court’s decision whether to have two more forensic interviews
conducted was a matter within the court’s discretion. (See In re Jennifer J. (1992)
8 Cal. App. 4th 1080, 1084 [decision of dependency court in section 366.26 hearing
to appoint expert witnesses is “a matter of discretion. Refusal to appoint a second
expert to examine any particular issue will ordinarily not constitute abuse of
discretion. [Citations.]”.) The court’s decision not to subject P. to more interviews
in order to obtain more expert opinion was not an abuse of discretion.


II.    Jurisdictional Findings



                                          15
      Mother contends that the dependency court’s findings of jurisdiction under
section 300, subdivisions (b) and (c) are not supported by substantial evidence.
We disagree.
      “We affirm a juvenile court’s jurisdictional and dispositional findings if they
are supported by substantial evidence. [Citation.] ‘In making this determination,
we draw all reasonable inferences from the evidence to support the findings and
orders of the dependency court; we review the record in the light most favorable to
the court’s determinations; and we note that issues of fact and credibility are the
province of the trial court.’ [Citation.]” (In re A.J. (2011) 197 Cal. App. 4th 1095,
1103 (A.J.).)
      “When a dependency petition alleges multiple grounds for its assertion that a
minor comes within the dependency court’s jurisdiction, a reviewing court can
affirm the juvenile court’s finding of jurisdiction over the minor if any one of the
statutory bases for jurisdiction that are enumerated in the petition is supported by
substantial evidence. In such a case, the reviewing court need not consider
whether any or all of the other alleged statutory grounds for jurisdiction are
supported by the evidence. [Citations.]” (In re Alexis E. (2009) 171 Cal. App. 4th
438, 451.) Because we conclude that the dependency court properly found
jurisdiction under section 300, subdivision (c), we need not address its finding
under subdivision (b).
      “Section 300(c) states the juvenile court may adjudge to be a dependent a
child who falls within this description: ‘The child is suffering serious emotional
damage, or is at substantial risk of suffering serious emotional damage, evidenced
by severe anxiety, depression, withdrawal, or untoward aggressive behavior toward
self or others, as a result of the conduct of the parent or guardian or who has no



                                          16
parent or guardian capable of providing appropriate care.’” (A.J., supra, 197
Cal.App.4th at pp. 1103-1104.)
      In A.J., the court found substantial evidence that the minor was at substantial
risk of suffering serious emotional damage where the mother falsely made an
abduction report against the father, falsely accused him of pushing her out of a car,
and made a false police report against the father, resulting in the father spending
two days in jail. (A.J., supra, 197 Cal.App.4th at p. 1104.) The minor heard the
mother say she would make false reports against the father, and the mother
“harassed and disparaged” the father and called friends and neighbors to make
disparaging remarks about him. (Ibid.)
      Mother relies on In re Brison C. (2000) 81 Cal. App. 4th 1373 (Brison C.), in
which the court found the evidence insufficient to support the finding of
jurisdiction under section 300, subdivision (c). The minor in that case was “caught
in the crossfire of his parents’ frustration and anger with each other.” (Id. at p.
1376.) On appeal, the court found that, even assuming the parents’ conduct rose to
the level of emotional abuse, the evidence did not show that the child was
“seriously emotionally disturbed or that he was in substantial danger of suffering
serious emotional damage.” (Ibid.) The court reasoned that there was no
psychological testimony to establish emotional damage, and the child had adapted
well to being placed in foster care, was physically healthy, doing well in school,
and affectionate with his mother. The only indication of emotional difficulty was
his “deep dislike and fear of his father,” but this was understandable in light of
evidence that his father had abused him, as well as his mother, and his half
brothers. (Id. at p. 1380.) In addition, both parents “recognized the
inappropriateness of their past behavior and of commenting to [the child] about the
other,” had expressed a willingness to change their behavior, and showed no signs

                                          17
that they were “incapable of expressing their frustration with each other in an
appropriate manner.” (Id. at p. 1381.)
      In contrast to Brison C., we held in In re Christopher C. (2010) 182
Cal. App. 4th 73 (Christopher C.), that seven children caught in “their parents’ tug-
of-war for their affections” were at substantial risk of suffering serious emotional
harm. (Id. at p. 84.) In Christopher C., the record was “replete with inconsistent
allegations of sexual and physical abuse,” “the constant coaching of the parents
caused the children to be unable to distinguish reality from fiction,” and the
children were “constantly questioned about subjects they did not want to talk
about” and “subjected to physical examinations.” (Ibid.) We distinguished Brison
C. on the ground that, unlike the parents in Brison C., “the parents have turned a
blind eye to the substantial risk of emotional damage to the children that their
conduct has spawned.” (Id. at p. 85.)
      We find this case more similar to Christopher C. than Brison C. Mother
accused Father of sexually abusing P.5 Although she presented her own testimony
and the testimony of maternal relatives to support this allegation, investigations by
both the Los Angeles and Beverly Hills police departments resulted in no charges
being brought against Father, and a nurse who examined P. pursuant to the LAPD
investigation found no physical evidence of abuse.


5
        Mother contends that she has accused Father of abuse on only one occasion, but
that she has been instructed by DCFS and law enforcement to report the incident to other
agencies, resulting in multiple reports of the same incident. DCFS does not dispute this
contention in its brief, instead arguing that numerous professionals believed that Mother
was coaching P. to accuse Father of abuse. Regardless of the number of incidents
Mother’s accusation was based upon, the evidence establishes that P. made the accusation
on at least two occasions, once to Mullen and once to the public health nurse and the
caseworker, and that he was subjected to repeated questioning and examinations due to
the accusation.

                                           18
       In addition to accusing Father of abusing P., Mother called the Pasadena
Police Department to accuse Father of assaulting her at Britney’s school. Father
denied the allegation, and no charges were filed. Mother previously had tried to
file a police report when she accused paternal grandmother of injuring P. by
cutting his fingernails too short. She also had taken P. to the emergency room for
two cuts on his face, claiming that Father abused P., but she was “sent home.”
       Thus, as in A.J., Mother had a history of making unsubstantiated accusations
against Father and his family. Similar to Christopher C., P. was subjected to
repeated questioning and physical examinations due to the allegations of abuse.
Also similar to Christopher C., several professionals believed Mother was
coaching P. to make false accusations against Father.6 (See Christopher C., supra,
182 Cal.App.4th at p. 84 [one of the children discussed an incident as if “she was
attempting to memorize a script”].)
       There can be no doubt that Mother’s accusations that Father abused P.,
whether true or not, and the resultant interviews and physical examinations P. has
undergone have placed P. at substantial risk of serious emotional harm. (See
Christopher C., supra, 182 Cal.App.4th at p. 84 [“This regimen of psychological
welfare cannot help but subject the children to a substantial risk of emotional
harm.”].) The record shows that P. has shown distress at what he perceives as
Mother’s attempt to take him away from Father by accusing Father of abuse.
Moreover, P.’s story about the school burning down and his inconsistent




6
       P.’s testimony about the alleged sexual abuse was inconsistent, at times stating
that Father put his finger in his anus and it hurt, and other times denying that Father did
so. When he was interviewed for the jurisdiction/disposition report, P. told the
caseworker that Mother “lied and said my dad sticks his finger in my butt when I was
poo-ing.”
                                               19
testimony regarding the abuse allegation indicates that P. has had difficulty
“distinguish[ing] reality from fiction.” (Ibid.)
      The record also shows that P. has begun to exhibit aggressive behavior
toward other children at school. Although Mother contends that there is no
evidence this is linked to her conduct, a psychologist who assessed P. “believed the
pressure for [P.] to adapt to emotional abuse by [Mother] is distressing him more
than he can manage.”
      In addition, Mother’s derogatory statements about Father’s Jewish religion
have caused P. to question his heritage, telling Father that he is not Jewish and
telling paternal grandmother “he cannot tell [Mother] that he celebrates Jewish
customs with her or [Mother] will be angry.”
      Unlike Brison C., in which the parents “recognized the inappropriateness of
their past behavior and of commenting to [the child] about the other,” and had
expressed a willingness to change their behavior, the record shows that Mother
repeatedly deflected blame and failed to acknowledge responsibility for the
consequences of her conduct. (Brison C., supra, 81 Cal.App.4th at p. 1381.) For
example, P. was falling behind in kindergarten because he missed too much school
and did not do his homework consistently when he was in Mother’s custody.
When his teacher spoke to Mother about this, Mother blamed it on P.’s health,
Father’s changing P.’s school, and Father’s failure to pay her for tutoring. She did
not acknowledge responsibility for her failure to send P. to school consistently.
      Similarly, when the principal spoke to Mother about the report that she was
overheard at P.’s school making derogatory and violent statements about Jewish
people to P., Mother gave the principal three inconsistent explanations for her
statements: she spoke in Armenian so no one could have understood her, it was no
one’s business, and it was a conversation about the Museum of Tolerance. When

                                          20
she testified at the jurisdictional hearing, she gave yet another explanation,
completely different from the other three, testifying that she was talking about a
play her mother had attended at a convention.
        “While we agree that ‘[t]he juvenile courts must not become a battleground
by which family law war is waged by other means’ [citation], . . . when, as here, [a
child is] at substantial risk of emotional harm as a result of being utilized as [a]
weapon[] in an ongoing familial fight, the dependency court properly exercises its
jurisdiction” in declaring him a dependent child. (Christopher C., supra, 182
Cal.App.4th at p. 85.)


III.    Dispositional Findings
        Mother challenges the juvenile court’s order removing P. from her custody.
        In order to remove a child from a parent’s custody, section 361 requires the
dependency court to find by clear and convincing evidence that “[t]here is or
would be a substantial danger to the physical health, safety, protection, or physical
or emotional well-being of the minor if the minor were returned home, and there
are no reasonable means by which the minor’s physical health can be protected
without removing the minor from the minor’s parent’s or guardian’s physical
custody.” (§ 361, subd. (c)(1).) Section 361 further requires the court to “make a
determination as to whether reasonable efforts were made to prevent or to
eliminate the need for removal of the minor from his or her home.” (§ 361, subd.
(d).)
        “The standard of review of a dispositional order on appeal is the substantial
evidence test. [Citation.] In assessing this assignment of error on appeal, the
substantial evidence test remains the appropriate standard of review, ‘bearing in
mind the heightened burden of proof.’ [Citation.] We consider the entire record to

                                           21
determine whether substantial evidence supports the juvenile court’s findings.
[Citation.]” (In re Hailey T. (2012) 212 Cal. App. 4th 139, 146.)
      “‘A removal order is proper if based on proof of parental inability to provide
proper care for the child and proof of a potential detriment to the child if he or she
remains with the parent. [Citation.] “The parent need not be dangerous and the
minor need not have been actually harmed before removal is appropriate. The
focus of the statute is on averting harm to the child.” [Citation.] The court may
consider a parent’s past conduct as well as present circumstances.’ [Citation.]” (In
re A.S. (2011) 202 Cal. App. 4th 237, 247.)
      Mother contends that DCFS failed to establish that removal was necessary to
prevent harm to P. She cites P.’s testimony indicating that he missed his mother.
While the record does indicate that P. loved and missed his mother, this is not the
standard by which we review the dependency court’s dispositional finding.
      Mother also relies on the testimony of Dr. Wen, who performed her
psychological evaluation and opined that she did not suffer from any
psychopathology and was not a risk to children. However, on appeal, “[w]e defer
to the juvenile court’s . . . assessment of the credibility of witnesses.” (T.W. v.
Superior Court (2012) 203 Cal. App. 4th 30, 47.) Clearly the court did not find this
testimony of Dr. Wen to be credible.
      There was substantial evidence not only regarding Mother’s treatment of P.
and the effect of the relationship on him, but also of her failure to acknowledge any
responsibility regarding her conduct. As discussed above, she gave four
inconsistent explanations regarding her violent, derogatory statements to P.
regarding Jewish people. She blamed P.’s difficulty in school on Father’s
changing P.’s school, rather than acknowledging that the boy did not attend school
consistently when he was with her. After contacting Mullen at Foothill Family

                                          22
Services, she called Mullen and yelled at her for thinking P. had been coached to
report sexual abuse. During the time period that Mother was accusing Father of
sexual abuse, she never reported any abuse to P.’s doctor. Finally, Mother denied
anger management or mental health issues and “denie[d] her role in even the most
basic incidents in which there is clear evidence of her negative behavior,” such as
her “cursing and yelling” at P.’s school about Father or “attempt[ing] to bully and
threaten” school staff if they did not give her the names of another student’s
parents. (See A.J., supra, 197 Cal.App.4th at p. 1106 [“Mother has never
recognized her bad behavior, has never expressed a willingness to change, and
appears incapable of acting in an appropriate manner.”].)
      Mother contends that the jurisdiction/disposition report indicates that P. is
doing better in school. Although the report does state that P. is reaching grade
level, it further states that P. has been having issues threatening other students,
saying “I will smack your face,” and in another incident, telling a student “he was
going to ‘stab’ him in the eye.”
      Substantial evidence in the record supports the court’s dispositional finding.


                                   DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               WILLHITE, J.




             We concur:

                                          23
EPSTEIN, P. J.




MANELLA, J.




                 24